 



Exhibit 10.1
AMENDMENT NO. 3 TO THE ASSET PURCHASE AGREEMENT
          AMENDMENT NO. 3 TO THE ASSET PURCHASE AGREEMENT (this “Amendment”),
dated as of April 16, 2007, between VERIZON CLINTON CENTER DRIVE CORP F/K/A
SKYTEL CORP.), a Delaware corporation (“Seller”), and BELL INDUSTRIES, INC., a
California corporation (“Purchaser”).
W I T N E S S E T H:
          WHEREAS, the parties hereto have entered into that certain Asset
Purchase Agreement, dated as of November 10, 2006, as amended by Amendment No. 1
to the Asset Purchase Agreement, dated as of November 16, 2006 and Amendment
No. 2 to the Asset Purchase Agreement dated as of January 31, 2007 (the “Asset
Purchase Agreement”); and
          WHEREAS, the parties desire to amend the Asset Purchase Agreement as
set forth herein;
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
     1. Definitions. Capitalized terms used in this Amendment and not otherwise
defined in this Amendment shall have the meanings set forth in the Asset
Purchase Agreement.
     2. Amendment to the Asset Purchase Agreement.
     Section 2.7(a) of the Asset Purchase Agreement is hereby amended by
deleting the text “forty five (45) Business Days” appearing therein, and
replacing it with “sixty (60) Business Days.”
     3. Effect on the Asset Purchase Agreement.
          (a) On and after the date hereof, each reference in the Asset Purchase
Agreement to “this Agreement”, “herein”, “hereof”, “hereunder” or words of
similar import shall mean and be a reference to the Asset Purchase Agreement as
amended hereby.
          (b) Except as specifically amended by this Amendment, the Asset
Purchase Agreement shall remain in full force and effect and the Asset Purchase
Agreement, as amended by this Amendment, is hereby ratified and confirmed in all
respects.
     4. Governing Law. This Amendment and the legal relations between the
parties hereto arising hereunder shall be governed by, construed and enforced in
accordance with the laws of the State of New York (without regard to the
internal conflict of laws provisions of such State).

 



--------------------------------------------------------------------------------



 



     5. Headings. The headings and captions in this Amendment are for
convenience of reference only and shall not define, limit or otherwise affect
any of the terms or provisions hereof.
     6. Counterparts. This Amendment may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
amendment, and all signatures need not appear on any one counterpart.
[Signature page follows.]

2



--------------------------------------------------------------------------------



 




     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective authorized officers as of the date first written
above.

                  VERIZON CLINTON CENTER DRIVE     CORP. (f/k/a SKYTEL CORP.)
 
           
 
  By:   /s/ Francis J. Shammo    
 
           
 
      Name: Francis J. Shammo    
 
      Title: Senior Vice President and Chief    
 
      Financial Officer    
 
                BELL INDUSTRIES, INC.
 
           
 
  By:   /s/ Kevin Thimjon    
 
           
 
      Name: Kevin Thimjon
   
 
      Title: Chief Financial Officer    
 
           
 
  The   undersigned hereby joins as a party to    
 
      this Amendment for the limited    
 
      purposes provided in Section 11.9 of    
 
      the Asset Purchase Agreement:    
 
                VERIZON BUSINESS GLOBAL, LLC
 
      (f/k/a MCI LLC)    
 
           
 
  By:   /s/ Francis J. Shammo    
 
           
 
      Name: Francis J. Shammo    
 
      Title: Senior Vice President and Chief    
 
      Financial Officer    